DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ‘insulating barrier’ in claim 11 must be shown and labeled or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding Claim 1: “any exposed electrical part” in line 13 is unclear; whereas “any exposed electrical part” is already asserted in line(s) 7-8.  Further, it is unclear if “a second one or more apertures” is intended to denote a different plurality having different characteristics and/or if the one or more second apertures is intended to receive the same circuit breaker or terminal of the same circuit breaker received by the first aperture; whereas only one circuit breaker is required by the claim, as asserted.  Regarding Claim(s) 11-17; “an insulating barrier” is unclear; whereas an insulating guard is already asserted, and the specification does not otherwise label a separate barrier; whereas it further cannot be ascertained how the one barrier (unlabeled) is between first apertures, and the same barrier (unlabeled) is deemed as between the second aperture(s) since the barrier and/or plurality of barrier is not explicitly shown and labeled. Note: it appears that 600-Fig. 6 is disclosed as partitions but not explicitly disclosed as insulating—if so intended.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
5.	Claim(s) 1-2, 4-9, 18, is/are rejected under 35 U.S.C. 102(a1) as being anticipated by (Creighton 8,134,828).
Regarding Claim 1; Creighton discloses a method comprising: providing an insulating guard that comprises a sheet of substantially 5rigid, electrically insulating material and is dimensioned to install in an enclosure (as depicted by Fig.’s 7-8, 12, and 15-16—whereas assembly-220 includes enclosure-224 comprising a cover-254 installed to the assembly with a frame-270 having knockout(s) 272, 274 and providing deadfront protection, as set forth by col. 9, line 5-16, col. 10, lines 17-33 and line(s) 55-65 to constitute a substantially rigid electrical insulation sheet) with one or more circuit breakers that are electrically connected to an electrical bus (a circuit breaker connected to an electrical bus—as constituted by col. 5 line(s) 11-17, 30-35 and  53-67; Note: applicant’s para. 0005 discloses circuit breaker without limitation to included switches, fuses and switch-fuse combinations); forming a first one or more apertures and a second one or more apertures in the insulating guard; wherein the first one or more apertures are dimensioned to receive 10the one or more circuit breakers (whereas 110 is in-part disposed within aperture(s) 276 on a left side of 254—as depicted by Fig.’s 15-17) and to prevent accidental contact with any exposed electrical part within the enclosure (as set forth by col. 5, lines 5-10-whereas deadfront safety protection denotes a person cannot make contact with energized or live electrical parts or components that present shock risks) on at least two sides of the one or more circuit breakers (wherein connections to atleast 142, 144, and 146 are disposed at respective sides of the circuit breaker—as depicted by Fig. 1); and wherein the second one or more apertures are dimensioned to facilitate access to at least one terminal of the one or more circuit breakers (whereas 276 on a right side of 254 denote a second aperture OR where larger second aperture(s) 278 is defined when 272 and 274 are removed from the deadfront working area defined by the cover 254—as depicted by Fig.’s 15-17, in which the apertures facilitates access or safely covers branch circuitry for fusible disconnect devices 110—as already set forth) and to prevent 15accidental contact with any exposed electrical part within the enclosure (as already set forth).  

Regarding Claim 2; Creighton discloses the method of claim 1 wherein the first one or more apertures are further dimensioned to prevent accidental contact with any exposed electrical part within the enclosure on at least three sides of the one or more circuit breakers (as already depicted by Fig. 1).  

Regarding Claim 4; Creighton discloses the method of claim 1 wherein the providing the insulating guard that comprises the sheet of substantially rigid, electrically insulating material further comprises dimensioning the sheet of substantially rigid, electrically insulating material to 25extend beyond any exposed edge of any of the one or more circuit breakers to prevent accidental contact with any exposed electrical part within the enclosure (as depicted by Fig.’s 15-17).  

Regarding Claim 5; Creighton discloses the method of claim 1 wherein the providing the insulating guard that comprises the sheet of substantially rigid, electrically insulating material further comprises providing a plurality of edges dimensioned to prevent a hand from reaching into the enclosure between the edges of the sheet of substantially rigid, electrically 5insulating material and the enclosure (as already set forth by preventing a person from shock).  

Regarding Claim 6; Creighton discloses the method of claim 1 wherein the providing the insulating guard that comprises the sheet of substantially rigid, electrically insulating material further comprises providing a plurality of edges configured to prevent contact with: any terminals of any of the one or more circuit breakers, except 10through the second one or more apertures; the electrical bus connected to any of the one or more circuit breakers; or any exposed electrical conductors connected to the one or more circuit breakers or connected to the electrical bus connected to any of the one or more 15circuit breakers (as already characterized by Fig.’s 15-17).  

Regarding Claim 7; Creighton discloses the method of claim 1 further comprising providing one or more electrically insulating covers for the second one or more apertures (where 254 comprises cover(s) defined by knockout 272 and 274 over larger second aperture(s) 278 or where cover 272 is disposed over a second aperture 276 on the right side of 254).  

Regarding Claim 8; Creighton discloses the method of claim 7 wherein the providing one or more insulating covers further comprises tethering the one or more insulating covers to the insulating 20guard (as constituted by the integral connection of the frame-270 and adjacent knockouts covers 272, 274 connected thereto).  

Regarding Claim 9; Creighton discloses the method of claim 7 wherein the providing one or more insulating covers further comprises tethering a plurality of electrically insulating covers to one another (as constituted by tethering adjacent knockouts covers 272, 274 together atleast indirectly via portions of the frame-270 disposed between each knockout).   
5
Regarding Claim 18; Creighton discloses the method of claim 1 further comprising providing an insulating blank dimensioned to cover a portion of the first one or more apertures of the insulating 5guard to prevent accidental contact with any exposed electrical part within the enclosure (as constituted by a knockout cover 272 over the first aperture 276 on the left side of 254).  

6.	Claim(s) 1, and 11-14, is/are rejected under 35 U.S.C. 102(a1) as being anticipated by (Gatti 2010/0165550).
Regarding Claim 1; Gatti discloses a method comprising: providing an insulating guard that comprises a sheet of substantially 5rigid, electrically insulating material and is dimensioned to install in an enclosure (162 including deadplate-552 and/or deadplate 332-Fig. 3 to constitute an electrical guard comprising a substantially rigid electrical insulation sheet) with one or more circuit breakers that are electrically connected to an electrical bus (a circuit breaker-112 connected to an electrical bus—as set forth by para.’s 0006-0007, and 0011); forming a first one or more apertures and a second one or more apertures in the insulating guard (whereas 552 comprises i.e. a plurality of first and second apertures defined by knockout plates 582   OR otherwise comprises i.e. first aperture(s) defined by knockout plates 572 and second aperture(s) defined by knockout plates 582 respectively on the left and right side of 552); wherein the first one or more apertures are dimensioned to receive 10the one or more circuit breakers (via 572—as set forth by para. 0047) and to prevent accidental contact with any exposed electrical part within the enclosure (as further set forth by para. 0012—whereas a deadplate is configured to prevent finger access to electrically live parts) on at least two sides of the one or more circuit breakers (as further depicted by Fig. 1—where access to i.e. distribution buses 121 and 131 on left and right sides of a circuit breaker connected thereto and/or where branch circuits of panel board interior-91 or 92 Fig.’s 1-3 which connect therebetween—is prevented—as further set forth by para.’s 006-0007, 0014, 0041 and 0057); and wherein the second one or more apertures are dimensioned to facilitate access to at least one terminal of the one or more circuit breakers (the second aperture(s) of deadplate-552 as already set forth facilitates access of a circuit breaker connection to a conductor for each branch connected to terminal blocks of the panel board interior 92—as set forth by para. 0007) and to prevent 15accidental contact with any exposed electrical part within the enclosure (as already set forth—whereas finger access to the electrically live parts electrically connecting the buses, conductors, and terminal blocks is prevented).  

Regarding Claim 11; Gatti discloses the method of claim 1 further comprising providing an insulating barrier positioned on the back side of the substantially rigid sheet (whereas 332 is a deadplate which constitutes an insulating barrier behind the deadplate 552).  

Regarding Claim 12; Gatti discloses the method of claim 11 wherein the insulating barrier is configured to be positioned to separate a first circuit breaker of the one or more circuit breakers from a second circuit breaker of the one or more circuit breakers (as depicted by Fig. 3—whereas the plurality of first and second apertures may be separately defined when knockout plates 582 and corresponding knockout plate-442 are each removed and corresponding circuit breakers are installed and each of the circuit breakers may be separated by atleast one adjacent knockout plate 442 of the insulating barrier and corresponding knockout plate(s) which remains attached).  

Regarding Claim 13; the method of claim 12 wherein the insulating barrier is further configured to be positioned to separate a line-side terminal of the first circuit breaker of 10the one or more circuit breakers from a line-side terminal of the second circuit breaker of the one or more circuit breakers (as already set forth by para. 0007 and the rejection of claim 12—whereas when each respective circuit breaker is separated by the adjacent knockout plate barrier(s) 442 then a respective line terminal at a line bus for each installed circuit breaker is be separated).  

Regarding Claim 14; the method of claim 11 wherein the insulating barrier is configured to be positioned between two of the second one or more apertures (as depicted by Fig. 3—whereas the plurality of second apertures may be separately defined when knockout plates 582 and corresponding knockout plate-442 are each removed and corresponding circuit breakers are installed and each of the circuit breakers may be separated by atleast one adjacent knockout plate 442 of the insulating barrier and corresponding knockout plate(s) which remains attached). 

Allowable Subject Matter
7.	Claims 3, 10, 15-17, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 3; the method of claim 2 wherein the first one or more apertures are 20further dimensioned to prevent accidental contact with any exposed electrical part within the enclosure on at least four sides of the one or more circuit breakers.  Regarding Claim 10; the method of claim 7 wherein the providing one or more insulating 25covers further comprises providing one or more of the insulating covers configured to interlock with one or more of the circuit breakers to prevent access to the terminals of the #57568872 v1- 20 -one or more interlocked circuit breakers unless the one or more interlocked circuit breakers are in the open position.  Regarding Claim 15; the method of claim 11 wherein the insulating barrier is further 15configured to the positioned between the first one or more apertures and a top edge of the substantially rigid sheet.  Regarding Claim 16; the method of claim 1 further comprising providing a plurality of barriers configured to be positioned on the back side of the substantially rigid sheet, wherein one or more of the barriers are configured to be positioned between the first one 20or more apertures and a top edge of the substantially rigid sheet and one or more of the other barriers are configured to be positioned to separate individual apertures of the second one or more apertures from each other.  Regarding Claim 17; the method of claim 1 further comprising providing a plurality of barriers configured to be positioned on the back side of the substantially rigid sheet, 25wherein one of the plurality of barriers is configured to be positioned between the first one or more apertures and a top edge of the substantially rigid sheet and one or more other #57568872 v1- 21 -ones of the plurality of barriers are configured to be positioned to separate a plurality of line-side terminals of the one or more circuit breakers from each other.  Regarding Claim 19; the method of claim 18 wherein the blank is further dimensioned to snap into one of the first one or more apertures of the insulating guard.  

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094. The examiner can normally be reached M-F 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY L SMITH/Primary Examiner, Art Unit 2835